Citation Nr: 1721677	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for left spermatocele and right hydrocele, residuals of a groin injury, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  During the pendency of his claim, the RO, in a February 2014 rating decision, granted service connection for right hydrocele and recharacterized the disability to include both the left spermatocele and the right hydrocele.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the VLJ agreed to hold the record open for an additional 60 days for the Veteran to submit additional evidence, to include about any upcoming treatment.  No additional evidence has been received from the Veteran. 

VA clinical evidence has been added to the record since the most recent supplemental statement of the case in December 2014.  The Board finds that a remand for the RO to consider the evidence is not warranted because the evidence does not affect the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Throughout the period under consideration, the Veteran's disability has been manifested by complaints of pain, but is not manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left spermatocele and right hydrocele, residuals of a groin injury, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Code 7599-7525 (2016) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's disability is evaluated as 10 percent disabling during the rating period on appeal under Diagnostic Code (DC) 7599-7525 as an unlisted (in the rating schedule) disease rated by analogy to chronic epididymo-orchitis.  38 C.F.R. §§ 4.20, 4.27. 

Under DC 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  A 30 percent rating is warranted where there is evidence of either poor renal function or evidence of recurrent symptomatic infection requiring drainage, more than two hospitalizations per year, and/or continuous intensive management.  The evidence, as discussed below, is against such a finding.  

The evidence reflects that the Veteran's disability is manifested in pain and/or tenderness, and at times an increase in size.  Not only has it not manifested in poor renal function, recurrent symptomatic infection requiring drainage, more than two hospitalizations per year, and/or continuous intensive management, it has not manifested in voiding dysfunction, tubercular infections, renal dysfunction, or any of the other disabilities listed under 38 C.F.R. §§  4.115a or 4.115b which would result in a higher rating. 

2010 Community Hospital of the Monterey Peninsula records reflect that the Veteran was prescribed an antibiotic (Cipro) and Vicodin after complaining of severe discomfort, skin erythema, and edema in January and February 2010. 

An April 2010 VA examination report reflects that the Veteran had no recent urinary tract infection/epididymitis since the February 2010 incident, which had improved and was resolving on antibiotic therapy.  The evidence is against a finding that it required drainage or hospitalization.  Upon examination in April 2010, there was no testicular atrophy.  The Veteran's right epididymidis was mildly swollen with tenderness but no obvious hydrocele.  The left scrotum was enlarged, nontender, and with possible hydrocele versus spermatocele.   

A May 2010 VA urology note reflects that the Veteran's right side scrotal contents were completely normal.  On the left side, he had a soft fluctuant, smooth mass close to the superior pole of the left testes.  The epididymis felt normal and nontender.  There was no evidence of induration. 

An April 2011 VA record reflects that the Veteran noted increased swelling and discomfort of the left testicle over the last one to two weeks.  He denied dysuria, cloudy foul-smelling urine, hematuria, fever, chills, or sweats.  He was prescribed a course of ciprofloxacin for two weeks. 

VA records in 2012 reflect that the Veteran denied obstructive voiding problems.  

A January 2014 VA examination report reflects that the Veteran reported occasional bouts of pain.  It reflects that the Veteran's treatment plan did not include taking continuous medication for his service-connected disability.  It was noted that the Veteran did not have history of recurrent symptomatic urinary tract or kidney infections.  Upon examination, the Veteran had point tenderness to very slight touch at the upper outer section of the left testicle, which was larger than the right.   

An October 2014 VA examination report reflects that the Veteran continues to experience episodes of tenderness in the left hemiscrotum, as well as a feeling of the left side being larger than the right.  Upon examination, the left testis was larger than the right and had feeling of "doughiness, possibly representing fat around the testicle" as a result of 2006 surgery.  The only treatment was "reassurance" that there was no scrotal pathology.  It was noted that there was no continuous medication, and no voiding dysfunction.  There was also no evidence upon ultrasound of epididymo-orchitis or testicular torsion. 

The Veteran testified at the 2017 Board hearing that he does not have obstructive voiding.  Although he reported that lately he had a "little burn" sensation when he urinates, he stated that he had not been diagnosed with a urinary tract infection.  He also testified that his left testicle is larger than his right, and that he does not have pain every day, but sometimes, if he sits a certain way, it is a "three or four" on a pain level of 1 to 10.

The Veteran is competent to report pain, and the Board acknowledges that the clinical records reflect his complaints.  See e.g. January 2010, February 2010 VA, April 2010, and March 2014 VA records, VA Form 9, and Board hearing testimony.  However, pain alone is not sufficient to warrant a higher rating.  In addition, the size of his testicles does not warrant a higher rating. 

The Board notes that the Veteran has described voiding problems for which he takes continuous medication; however, his voiding problems have been clinically found to be etiologically related to his benign prostatic hyperplasia, and not to his service-connected disability.  (e.g. See 2006 and 2007 VA and Central Coast Urology Group records, and April 2010 and January 2014 VA examination reports.)  The probative evidence is against a finding that he takes daily medication for his service-connected disability or that he requires continuous intensive management. 

In sum, the clinical evidence reflects that his urinary/voiding problems (i.e. nocturia, stream, etc) are not related to his service-connected disability, he has not had recurrent infections requiring drainage, more than two hospitalizations per year, or continuous intensive management, he has not been found to have related renal dysfunction or kidney disability, his testes have not been found to be atrophied (DCs 7523, 7524), and he has not been found to have arteriolar nephrosclerosis (DC 7507) or nephrolithiasis (DC 7508).

The Board finds that a 10 percent rating, which is rated by analogy to symptoms for urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management, adequately compensates the Veteran for his disability.  Finally, the Board acknowledges that the Veteran is in receipt of service connection for both testicles; however, the evidence does not support that a separate rating is warranted for each testicle, and the rating code does not allow for such.  Although the Veteran has two testicles, only one genitourinary system is affected.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The rating formula for urinary tract infections allows for them to be rated based on whether the symptoms cause renal dysfunction, infections, and the level of required management.  The Veteran's complaints of pain are considered in the code which discusses infections and intensive management, as infections can be reasonably found to cause pain, and because intensive management may be needed for pain.  In addition, the rating codes for genitourinary system disabilities allows for them to be rated on a variety of factors with regard to voiding and urinary dysfunction.  In addition, even if pain and swelling were not considered in the rating criteria, the evidence does not suggest that the Veteran's disability has caused marked interference with employment or frequent periods of hospitalization.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

In addition to the disability on appeal, the Veteran is in receipt of service connection for tinnitus, and bilateral hearing loss disability.  The evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), See also Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017).

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not suggest that the Veteran's left spermatocele and right hydrocele, residual of groin injury, has prevented the Veteran from substantial gainful employment.  Accordingly, the Board finds that the matter of entitlement to a TDIU is not raised in the context of this claim. 
 

ORDER

Entitlement to an increased rating for left spermatocele and right hydrocele, residuals of a groin injury, evaluated as 10 percent disabling is denied.



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


